DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15-20  are rejected under 35 U.S.C. 101 because they amount to an abstract idea related to: MPEP 2106 - Patent Subject Matter Eligibility requires the following test in section III. Summary of Analysis and Flowchart. 

For Claim 1, the claim recites a computer-implemented method for attenuation correction, comprising: receiving positron emission tomography (PET) time-of-flight (TOF) data generated by a PET imaging modality collocated with a magnetic resonance (MR) imaging modality; generating an initial Radio Frequency (RF) coil attenuation map from the RF coil attenuation data; applying a trained model configured to improve a signal to noise ratio of the initial RF coil attenuation map to generate a final RF coil attenuation map; performing attenuation correction of the PET TOF data based in part on the final RF coil attenuation map; and reconstruction an image from attenuation corrected PET TOF data. 
The limitation of a computer-implemented method for attenuation correction as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “computer-implemented,” would represent generic computer components in the MRI/PET arts.
Similarly, the limitation of receiving positron emission tomography (PET) time-of-flight (TOF) data generated by a PET imaging modality collocated with a magnetic resonance (MR) imaging modality, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user being handed a sheet of paper with the data. 
Similarly, the limitation of generating an initial Radio Frequency (RF) coil attenuation map from the RF coil attenuation data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user hand drawing a map. 
Similarly, the limitation of applying a trained model configured to improve a signal to noise ratio of the initial RF coil attenuation map to generate a final RF coil attenuation map, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user mathematically applying the model to their map. 
Similarly, the limitation of performing attenuation correction of the PET TOF data based in part on the final RF coil attenuation map, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user preforming the attenuation correction of their data by hand. 
Similarly, the limitation of and reconstruction an image from attenuation corrected PET TOF data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user redrawing the image based on their corrected data.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a computer-implemented method for attenuation correction. The additional elements recite a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method for attenuation correction amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

For Claim 15, the claim recites a computer-implemented method of training a model for generating a Radio Frequency (RE) coil attenuation map, comprising: receiving a set of training data comprising one or more subsets of positron emission tomography (PET) time-of-flight (TOE) data and one or more ground truth attenuation maps, wherein each of the one or more ground truth attenuation maps is associated with one of the one or more subsets of PET TOE data; iteratively training an untrained model based on the set of training data; and outputting a trained model configured to increase a signal to noise ratio of an initial RE coil attenuation map to generate a final RE coil attenuation map.
The limitation of a computer-implemented method of training a model for generating a Radio Frequency (RE) coil attenuation map as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “computer-implemented,” would represent generic computer components in the MRI/PET arts.
Similarly, the limitation of receiving a set of training data comprising one or more subsets of positron emission tomography (PET) time-of-flight (TOE) data and one or more ground truth attenuation maps, wherein each of the one or more ground truth attenuation maps is associated with one of the one or more subsets of PET TOE data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user being handed a sheet of paper with the data. 
Similarly, the limitation of generating an initial Radio Frequency (RF) coil attenuation map from the RF coil attenuation data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user hand drawing a map. 
Similarly, the limitation of iteratively training an untrained model based on the set of training data, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user mathematically training the model. 
Similarly, the limitation of outputting a trained model configured to increase a signal to noise ratio of an initial RE coil attenuation map to generate a final RE coil attenuation map, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually plugging data into the model to produce the attenuation map. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a computer-implemented method of training a model for generating a Radio Frequency (RE) coil attenuation map. The additional elements recite a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer-implemented method of training a model for generating a Radio Frequency (RE) coil attenuation map amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 102  as being unpatentable over Hwang et al (Improving the Accuracy of Simultaneously Reconstructed Activity and Attenuation Maps Using Deep Learning, THE JOURNAL OF NUCLEAR MEDICINE, OCT 2018),

Regarding Claim 15, Hwang et al teaches a computer-implemented method of training a model for generating a Radio Frequency (RE) coil attenuation map, “the maximum likelihood reconstruction of activity and attenuation (MLAA) method has the advantages of providing an µ-map” (Page 1624, Paragraph 3) comprising:

    PNG
    media_image1.png
    285
    321
    media_image1.png
    Greyscale

FIGURE 2 From Hwang et al (Improving the Accuracy of Simultaneously Reconstructed
Activity and Attenuation Maps Using Deep Learning)
receiving a set of training data comprising one or more subsets of positron emission tomography (PET) time-of-flight (TOF) data and one or more ground truth attenuation maps, “emission PET sinogram was reconstructed using μ-maps obtained using MLAA before (μ-MLAA) and after (μ-CAE, μ-Unet, and μ-Hybrid) applying deep CNNs and ground truth” (Page 1626, FIGURE 2), and see FIGURE 2 above, along with the associated sections that teaches the MLAA combines with the TOF.
wherein each of the one or more ground truth attenuation maps is associated with one of the one or more subsets of PET TOF data; “emission PET sinogram was reconstructed using μ-maps obtained using MLAA before (μ-MLAA) and after (μ-CAE, μ-Unet, and μ-Hybrid) applying deep CNNs and ground truth” (Page 1626, FIGURE 2), And see FIGURE 2 above that teaches the MLAA combines with the TOF.
iteratively training an untrained model based on the set of training data; see FIGURE 2 above that teaches the MLAA and TOF data were applied to a Deep Learning Model to produce the μ-CAE, μ-Unet, and μ-Hybrid maps.
and outputting a trained model configured to increase a signal to noise ratio of an initial RF coil attenuation map to generate a final RF coil attenuation map. “As expected, the CNNs generated less noisy and more uniform images than µ-MLAA” (Page 1626, Paragraph 5).

Regarding Claim 16 Hwang et al teaches the invention substantially as claimed with respect to claim 15. Additionally Hwang teaches wherein each of the subsets of PET TOF data comprise a maximum likelihood estimation of activity and attenuation (MLAA) generated attenuation map. “the maximum likelihood reconstruction of activity and attenuation (MLAA) method has the advantages of providing an µ-map” (Page 1624, Paragraph 3).

Regarding Claim 17 Hwang et al teaches the invention substantially as claimed with respect to claim 15. Additionally Hwang teaches comprising generating the initial RF coil attenuation map using an maximum likelihood estimation of activity and attenuation (MLAA) process.  “In the first layer, we performed a convolution with a 3 · 3 · 2 kernel to merge2 input datasets (MLAA activity distribution and µ-map)” (Page 1625 Paragraph 6).

Regarding Claim 18 Hwang et al teaches the invention substantially as claimed with respect to claim 15. Additionally Hwang teaches wherein each of the one or more ground truth attenuation maps are generated from PET TOF data generated using a known emission source.  “µ-maps derived from CT and PET (emission only) data”  (Page 1626 Paragraph 3).

Regarding Claim 19 Hwang et al teaches the invention substantially as claimed with respect to claim 15. Additionally Hwang teaches wherein each of the one or more ground truth attenuation maps are generated based on computed tomography (CT) scan data. “applying the deep CNNs to the test set were compared with the m-CT, the ground truth.” (Page 1626 Paragraph 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (Improving the Accuracy of Simultaneously Reconstructed Activity and Attenuation Maps Using Deep Learning, THE JOURNAL OF NUCLEAR MEDICINE, OCT 2018), in view of Ahn et al (US9474495B2).

Regarding Claim 1, Hwang et al teaches a computer-implemented method for attenuation correction, “Because the proposed method requires no transmission data, anatomic image, or atlas/template for PET attenuation correction, it has potential to replace the conventional attenuation correction methods in standalone PET, PET/CT, and PET/MRI.” (Page 1628 Paragraph 5).
generating an initial Radio Frequency (RF) coil attenuation map from the RF coil attenuation data; “the maximum likelihood reconstruction of activity and attenuation (MLAA) method has the advantages of providing an µ-map” (Page 1624, Paragraph 3).
applying a trained model configured to improve a signal to noise ratio of the initial RF coil attenuation map to generate a final RF coil attenuation map; “As expected, the CNNs generated less noisy and more uniform images than µ-MLAA” (Page 1626, Paragraph 5).However Hwang does not teach, comprising: receiving positron emission tomography (PET) time-of-flight (TOF) data generated by a PET imaging modality collocated with a magnetic resonance (MR) imaging modality; performing attenuation correction of the PET TOF data based in part on the final RF coil attenuation map; and reconstruction an image from attenuation corrected PET TOF data. 
Ahn et al teaches comprising: receiving positron emission tomography (PET) time-of-flight (TOF) data generated by a PET imaging modality collocated with a magnetic resonance (MR) imaging modality; “disclose a hybrid PET/MRI system” (Col 3 Line 63), “the processing subsystem 132 processes the stored data to determine time-of-flight (TOF) and/or non-TOF information.” (Col 7 Lines 47-49).
performing attenuation correction of the PET TOF data based in part on the final RF coil attenuation map; and reconstruction an image from attenuation corrected PET TOF data.  “The attenuation map is then forward-projected to determine attenuation factors, which in turn, are used to reconstruct corresponding PET activity or emission images. Use of MRI information, thus, enhances PET attenuation correction and the subsequent PET image reconstruction.” (Col 2 Lines 9-13).
Hwang et al and Ahn et al are all considered to be analogous to the claimed invention because they are in the same field of attenuation correction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hwang with the TOF and RF coil methodology as taught by Ahn because the TOF information may allow the PET/MRI system 100 to estimate a point of origin of the electron-positron annihilation with greater accuracy, thus improving event localization. 

Regarding Claim 2 Hwang et al and Ahn et al teach the invention substantially as claimed
with respect to claim 1. Additionally Hwang teaches wherein the initial RF coil attenuation map is generated by a maximum likelihood estimation of activity and attenuation (MLAA) process.  “the maximum likelihood reconstruction of activity and attenuation (MLAA) method has the advantages of providing an µ-map” (Page 1624, Paragraph 3).

Regarding Claim 3 Hwang et al and  Ahn et al teach the invention substantially as claimed
with respect to claim 1 and 2. Hwang et al and  Ahn et al additionally teach wherein the MLAA estimates one or more RF coil attenuation factors. Where Hwang teaches “the maximum likelihood reconstruction of activity and attenuation (MLAA) method has the advantages of providing an µ-map” (Page 1624, Paragraph 3).  
Hwang does not teach the RF coil attenuation factors.
However, Ahn teaches “The attenuation map is then forward-projected to determine attenuation factors” (Col 2 Lines 9-10).
The combination of Hwang’s MLAA method, that produces a attenuation map, and Ahn teaching the attenuation map’s influence in determining attenuation factors, would positively teach wherein the MLAA process estimates one or more RF coil attenuation factors.
Hwang et al and Ahn et al are all considered to be analogous to the claimed invention because they are in the same field of attenuation correction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hwang with the MLAA estimation of attenuation factors  as taught by Ahn because in one embodiment, attenuation factors corresponding to lines of response (LORS) passing through distinctive image-regions such as fat and water that can be reliably determined from MR scan data.

Regarding Claim 5 Hwang et al and Ahn et al teach the invention substantially as claimed
with respect to claim 1 Additionally Hwang teaches comprising performing attenuation correction of the PET TOF data based on a second attenuation map generated by a Computed Tomography (CT) imaging modality separate from the PET imaging modality and the MR imaging modality.  “applying the deep CNNs to the test set were compared with the µ-CT, the ground truth.” (Page 1626 Paragraph 3) Also see FIGURE 2 above.

Regarding Claim 6 Hwang et al and Ahn et al teach the invention substantially as claimed with respect to claim 1. Additionally Hwang teaches wherein the trained model is trained based on PET TOF data obtained from a known emission source.  “µ-maps derived from CT and PET (emission only) data”  (Page 1626 Paragraph 3).

Regarding Claim 7 Hwang et al and Ahn et al teach the invention substantially as claimed with respect to claim 1. Additionally Hwang teaches wherein the trained model is trained based on PET TOF data registered to a CT-based mu map.  “applying the deep CNNs to the test set were compared with the µ-CT, the ground truth.” (Page 1626 Paragraph 3) Also see FIGURE 2 above.

Regarding Claim 8, Hwang et al teaches to generate an initial RF coil attenuation map from the RF coil attenuation data “the maximum likelihood reconstruction of activity and attenuation (MLAA) method has the advantages of providing an µ-map” (Page 1624, Paragraph 3).
apply a trained model configured to improve a signal to noise ratio of the initial RF coil attenuation map to generate a final RF coil attenuation map; “As expected, the CNNs generated less noisy and more uniform images than µ-MLAA” (Page 1626, Paragraph 5).
However Hwang does not teach a system, comprising: a PET imaging modality configured to generate positron emission tomography (PET) time-of-flight (TOF) data; a MR imaging modality collocated with the PET imaging modality, comprising a plurality of Radio Frequency (RF) coils and a non-transitory memory having instructions stored thereon and a processor configured to read the instructions to: receive the PET TOF data; perform attenuation correction of the PET TOF data based in part on the final RF coil attenuation map; and reconstruct an image from attenuation corrected PET TOF data.  
Ahn et al teaches a system, “disclose a hybrid PET/MRI system” (Col 3 Line 63).
comprising: a PET imaging modality configured to generate positron emission tomography (PET) time-of-flight (TOF) data; “disclose a hybrid PET/MRI system” (Col 3 Line 63), “the processing subsystem 132 processes the stored data to determine time-of-flight (TOF) and/or non-TOF information.” (Col 7 Lines 47-49).
a MR imaging modality collocated with the PET imaging modality, “disclose a hybrid PET/MRI system” (Col 3 Line 63).
comprising a plurality of Radio Frequency (RF) coils; “the scanner 102 may also include a radiofrequency (RF) coil 124” (Col 4 Lines 66-67).
and a non-transitory memory having instructions stored thereon and a processor configured to read the instructions to: receive the PET TOF data; “the processing subsystem 132 processes the stored data to determine time-of-flight (TOF) and/or non-TOF information.” (Col 7 Lines 47-49).
perform attenuation correction of the PET TOF data based in part on the final RF coil attenuation map; and reconstruct an image from attenuation corrected PET TOF data.  “The attenuation map is then forward-projected to determine attenuation factors, which in turn, are used to reconstruct corresponding PET activity or emission images. Use of MRI information, thus, enhances PET attenuation correction and the subsequent PET image reconstruction.” (Col 2 Lines 9-13).
Hwang et al and Ahn et al are all considered to be analogous to the claimed invention because they are in the same field of attenuation correction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hwang with the TOF and RF coil methodology as taught by Ahn because the TOF information may allow the PET/MRI system 100 to estimate a point of origin of the electron-positron annihilation with greater accuracy, thus improving event localization.

Regarding Claim 9 Hwang et al and Ahn et al teaches the invention substantially as claimed
with respect to claim 8 . Additionally Hwang teaches wherein the initial RF coil attenuation map is generated by a maximum likelihood estimation of activity and attenuation (MLAA) process. “the maximum likelihood reconstruction of activity and attenuation (MLAA) method has the advantages of providing an µ-map” (Page 1624, Paragraph 3).

Regarding Claim 10, Hwang et al and Ahn et al teach the invention substantially as claimed
with respect to claim 8 and 9. Hwang and Ahn additionally teach wherein the MLAA process estimates one or more RF coil attenuation factors.  Where Hwang teaches “the maximum likelihood reconstruction of activity and attenuation (MLAA) method has the advantages of providing an µ-map” (Page 1624, Paragraph 3).
Hwang does not teach the RF coil attenuation factors.
However, Ahn teaches “The attenuation map is then forward-projected to determine attenuation factors” (Col 2 Lines 9-10).
The combination of Hwang’s MLAA method, that produces a attenuation map, and Ahn teaching the attenuation map’s influence in determining attenuation factors, would positively teach wherein the MLAA process estimates one or more RF coil attenuation factors.
Hwang et al and Ahn et al are all considered to be analogous to the claimed invention because they are in the same field of attenuation correction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hwang with the MLAA estimation of attenuation factors  as taught by Ahn because in one embodiment, attenuation factors corresponding to lines of response (LORS) passing through distinctive image-regions such as fat and water that can be reliably determined from MR scan data.

Regarding Claim 12 Hwang et al and Ahn et al teach the invention substantially as claimed
with respect to claim 8 Additionally Hwang teaches wherein the processor is configured to read the instructions to perform attenuation correction of the PET TOF data based on a second attenuation map  generated by a CT imaging modality separate from the PET imaging modality and the MR imaging modality.  “applying the deep CNNs to the test set were compared with the µ-CT, the ground truth.” (Page 1626 Paragraph 3) Also see FIGURE 2 above.

Regarding Claim 13 Hwang et al and Ahn et al teach the invention substantially as claimed
with respect to claim 8. Additionally Hwang teaches wherein the trained model is trained based on PET TOE data obtained from a known emission source.  “µ-maps derived from CT and PET (emission only) data”  (Page 1626 Paragraph 3).

Regarding Claim 14 Hwang et al and Ahn et al teach the invention substantially as claimed with respect to claim 8. Additionally Hwang teaches wherein the trained model is trained based on PET TOF data registered to a CT-based mu map. “applying the deep CNNs to the test set were compared with the µ-CT, the ground truth.” (Page 1626 Paragraph 3) Also see FIGURE 2 above.

Claims 4, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (Improving the Accuracy of Simultaneously Reconstructed Activity and Attenuation Maps Using Deep Learning, THE JOURNAL OF NUCLEAR MEDICINE, OCT 2018), in view of Ahn et al (US9474495B2) as applied to claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 12, 13, and 14  above, and further in view of Lindemann et al (Impact of improved attenuation correction on 18F-FDG PET/MR hybrid imaging of the heart, PLOS ONE, March 25 2019).

Regarding Claim 4 Hwang et al and Ahn et al teach the invention substantially as claimed
with respect to claim 1 and 2. Lindemann et al teaches wherein the MLAA process receives a Dixon sequence attenuation map generated from MR data generated by the collocated MR imaging modality, “The truncation corrected MLAA AC-map is based on the Dixon-VIBE AC-map complemented with MLAA information from the arms” (Page 3 Paragraph 4).
and wherein the initial RF coil attenuation map is generated at least in part based on the Dixon sequence attenuation map.  “For attenuation correction, the PET/MR acquisition protocol consists of a standard Dixon-VIBE sequence” (Page 4 Paragraph 3).
Hwang et al, Ahn et al, and Lindemann et al are all considered to be analogous to the claimed invention because they are in the same field of attenuation correction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hwang and Ahn with the Dixon sequence attenuation maps as taught by Lindemann because regarding the lack of bone attenuation correction, a prototype model-based approach including the LAC of the major bones in the standard Dixon-VIBE AC-map was recently tested. The bias in PET quantification due to MR-based AC was reduced significantly.

Regarding Claim 11 Hwang et al and Ahn et al teach the invention substantially as claimed with respect to claim 8 and 9. Lindemann et al teaches wherein the processor is configured to read the instructions to generate a Dixon sequence attenuation map from MR data generated by the MR imaging modality, wherein the Dixon sequence attenuation map is provided to the MLAA process “The truncation corrected MLAA AC-map is based on the Dixon-VIBE AC-map complemented with MLAA information from the arms” (Page 3 Paragraph 4).
and the initial RF coil attenuation map is generated at least in part based on the Dixon sequence attenuation map.  “For attenuation correction, the PET/MR acquisition protocol consists of a standard Dixon-VIBE sequence” (Page 4 Paragraph 3).
Hwang et al, Ahn et al, and Lindemann et al are all considered to be analogous to the claimed invention because they are in the same field of attenuation correction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hwang and Ahn with the Dixon sequence attenuation maps as taught by Lindemann because regarding the lack of bone attenuation correction, a prototype model-based approach including the LAC of the major bones in the standard Dixon-VIBE AC-map was recently tested. The bias in PET quantification due to MR-based AC was reduced significantly.

Regarding Claim 20 Hwang et al teaches the invention substantially as claimed with respect to claim 15. Lindemann et al teaches wherein the one or more ground truth attenuation maps include a Dixon sequence attenuation map. “in contrast to Dixon-VIBE AC-map serving as reference standard” (Page 7 Paragraph 2).
Hwang et al, Ahn et al, and Lindemann et al are all considered to be analogous to the claimed invention because they are in the same field of attenuation correction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hwang and Ahn with the Dixon sequence attenuation maps as taught by Lindemann because regarding the lack of bone attenuation correction, a prototype model-based approach including the LAC of the major bones in the standard Dixon-VIBE AC-map was recently tested. The bias in PET quantification due to MR-based AC was reduced significantly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Thursday 7 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK LOUIS ALYASS/Examiner, Art Unit 3793                                                                                                                                                                                                              /SERKAN AKAR/      Primary Examiner, Art Unit 3793